Citation Nr: 0513568	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  01-05 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which denied the benefit sought on 
appeal.   

During the February 2005 hearing, the veteran's 
representative asked that a TDIU be considered.  This claim 
is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board determines here that additional development is 
necessary in the current appeal.  The veteran is seeking 
service connection for PTSD.  The RO has denied this claim on 
the basis of the absence of any verifiable in-service 
stressor to support a current diagnosis of PTSD.  A remand is 
necessary in this case for the following reasons. 

The record reflects that the veteran served in the Army in 
Vietnam for approximately one year beginning in August 1967.  
The veteran has reported a number of stressors associated 
with his claimed PTSD.  These are contained in statements, VA 
medical records and the transcript of a hearing before the 
undersigned in February 2005.  The RO has not attempted to 
verify the veteran's reported stressors.  

A diagnosis of PTSD has been made. The veteran was afforded a 
VA evaluation for psychiatric disabilities in June 1998.  
During that examination, the veteran reported stressors which 
he experienced while in Vietnam.  At the conclusion of that 
examination, a VA clinical psychologist diagnosed PTSD, 
dysthymia.  Although the veteran reported stressors which he 
experienced while in Vietnam, the examiner did not link the 
diagnosis of PTSD to a specified stressor.  The Board notes 
in this regard that the report of that examination reflects 
that the examiner did not have the benefit of review of the 
claims file in connection with that examination.

There are a number of VA psychology notes showing treatment 
in 1998.  A May 2000 statement from a VA staff psychologist 
contains a description of a stressor experienced by the 
veteran during service; and contains a diagnosis of PTSD, 
chronic, delayed.  Subsequent VA treatment records through 
August 2001 contain assessments of depression and of 
insomnia.  More recent records should be obtained. 

As there is a PTSD diagnosis, the RO should attempt to verify 
any claimed but unverified stressors, which are specified in 
the instructions below.  Thereafter, if a stressor is 
verified, an examination should be conducted to determine the 
nature and etiology of any psychiatric disability including 
PTSD.  If a diagnosis of PTSD is made during the examination, 
an opinion should be obtained as to whether there is a link 
between that diagnosis and any verified stressor(s).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records of treatment for 
his psychiatric condition, covering the 
period from August 2001 to the present.

2.  The RO should prepare a summary of 
all of the claimed stressors reported by 
the veteran which may be verifiable which 
are associated with episodes during 
service. That summary should be sent to 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, VA 22150- 3197.  The 
USASCRUR should be requested to provide 
any information available which might 
corroborate the veteran's alleged 
stressors and any other sources which may 
have pertinent information.  

Inform the USASCRUR that service records 
show that the veteran was in Vietnam from 
August 1967 to August 1968.  During that 
time he was with the 241st Transportation 
Company (Dep).  His principal duty as 
shown in the DD Form 214, was specialty 
cook.  Other service records indicate he 
also was a packing crate specialist and 
that his civilian occupation was 
industrial truck operator.  The veteran 
described his principal stressors during 
his February 2005 Board hearing, and in 
previous statements contained in the 
claims file.  The USASCRUR should be 
requested to provide any corroborative 
information pertaining to any claimed 
stressor episode in service, to include 
the following claimed stressors:

(a)  The veteran was sent to Phu Thi 
outside of Quinhon (Qui Nhon), where he 
was stationed in a compound and 
experienced firing of rounds up the 
valley (7 to 8 km way) and directly over 
head every night.  During that time, a 
black soldier "cracked" and entered the 
mess hall and started shooting.  The 
first sergeant placed the mentally 
unstable man in a chain in the center of 
the compound with two riflemen with 
rifles pointed at him with orders to 
shoot to kill if the man moved.  
Submitted in support of this stressor are 
DA Forms 1 dated 14 March 1968 and 16(?) 
June 1968 regarding soldier P.E.W..

(b) In spring of 1968, approximately 
March, April or May of that year, while 
driving the commander (Major H.C.) around 
the perimeter of the 241st Transportation 
Co., the veteran observed a person 
running from the perimeter carrying a 
small bulging cloth bag.  The commander 
ordered the veteran to stop that person 
who was a boy.  After repeated attempts 
to stop the boy, the veteran fired shots 
at the boys legs and hit his right knee.  
The boy got away and the bag turned out 
to be filled with nails.  Submitted in 
support of this stressor (and stressor 
(d), below) is the July 2002 statement of 
M.S., a member of the veteran's unit.

(c)  Between the time of the episode 
above and July 1968, while driving to An 
Khe (or Pleiku) to pick up some 
beer/supplies, the veteran was smoking a 
cigarette and dropped it.  While leaning 
over to pick it up a shot went through 
the windshield and missed the veteran 
apparently due to his leaning over.

(d)  At approximately the middle of July, 
in anticipation of soon leaving Vietnam, 
the veteran went to say goodbye to some 
kids and nuns at an orphanage located in 
Phu Cat in Ben Den Province, about 20 
miles from the compound.  On going around 
the back of the orphanage to say goodbye 
to one boy, he ran into two Vietcong who 
apparently fired on him.  The veteran 
fired back and then ran to his jeep and 
left, feeling that he put the people at 
the orphanage in jeopardy.

(e) When leaving the country from Bien 
Hoa Airport in August 1968, his airplane, 
apparently a 707, came under mortar 
attack.

3.  After receiving a response from 
USASCRUR, the RO should make a 
determination as to which if any 
stressors are verified, to include 
consideration as to whether the veteran 
was involved in combat.  If the RO 
determines that the veteran was involved 
in combat, then corroborative evidence is 
not required regarding any combat-related 
stressors.  If no combat action or 
stressor has been verified, the RO should 
so state in its report.  The RO's report 
should be added to the claims file.

4.  If and only if a claimed stressor is 
verified, then a VA examination should be 
performed by a psychiatrist in order to 
determine the nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder and a copy of this 
Remand must to be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
tests are to be conducted.  The RO is to 
inform the examiner that only the 
stressor(s) which has been verified by 
the RO may be used as a basis for a 
diagnosis of PTSD.  

If a diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify whether one or more stressors 
found to be established by the record was 
sufficient to produce the post-traumatic 
stress disorder, and whether there is a 
link between the current symptomatology 
and one or more of the verified inservice 
stressors.  A complete rational of any 
opinion expressed should be included in 
the examination report.

5.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the claim currently 
in appellate status, to include 
consideration of 38 U.S.C.A. § 1154(b) 
(West 2002) if appropriate.

6.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case, to include all 
pertinent law and regulations, and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




